UNITED STATES SECURITIES AND EXCHANGE COMMISSION washington, d.c. 20549 FORM 8-K current report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 31, 2011 Date of Report (Date of Earliest Event Reported) SOVRAN SELF STORAGE, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland (State of Other Jurisdiction Of Incorporation) 1-13820 (Commission File Number) 16-1194043 (I.R.S. Employer Identification Number) 6467 Main Street Williamsville, New York 14221 (Address of Principal Executive Offices) (716) 633-1850 (Registrants' Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions (see General Instruction A.2. below): []Written Communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 5.03 Amendments to Article of Incorporation or Bylaws; Change in Fiscal Year. On May31, 2011, Sovran Self Storage, Inc. (the "Company") filed with the State Department of Assessments and Taxation of Maryland Articles Supplementary (the "Articles Supplementary")reclassifying all 1,700,000 authorized but unissued shares of the 9.85% SeriesB Cumulative Redeemable Preferred Stock of the Company, as shares of Preferred Stock, $.01 par value per share, of the Company with the preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends and other distributions, qualifications, and terms and conditions of redemption as set forth in the Company's charter.A copy of the Articles Supplementary is attached to this report as Exhibit 3.1 and is incorporated by reference in this report. Item 9.01 Financial Statements and Exhibits. (d)Exhibits 3.1Articles Supplementary reclassifying shares of Series B Cumulative Redeemable Preferred Stock into Preferred Stock - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 31, 2011 SOVRAN SELF STORAGE, INC. By/s/ DAVID L. ROGERS Name:David L. Rogers Title:Chief Financial Officer - 3 - INDEX TO EXHIBITS Exhibit No.Description Articles Supplementary reclassifying shares of Series B Cumulative Redeemable Preferred Stock into Preferred Stock - 4 -
